Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 12 March 2021, Applicant amends claims 1, 2, 7, 8, 11-16 & 18-20.
	Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael T. Ghobrial (Reg. No.: 65,915) on 12 April 2021.
The application has been amended as follows: 

1.	(Currently Amended) 	A device, the device comprising:
a nonvolatile memory; 
a volatile memory; and 
a processor, the processor configured to: 
, wherein the first external data item is a product of a hash function performed on a concatenation of a group key and an identifier;
store the first external data item in the nonvolatile memory;
receive a second external data item from a second external device, wherein the second external data item is a product of a splitting operation performed on a cryptographic key using the first external data item;
generate the cryptographic key within the device by performing a combining operation on the first external data item from the first external device and the second external data item from the second external device; and
store the cryptographic key in volatile memory.

2.	(Canceled) 	

3.	(Currently Amended)	The device of claim [[2]]1, wherein the identifier is associated with the device.

4.	(Currently Amended)	The device of claim [[2]]1, wherein the identifier is associated with a group of devices.

5.	(Currently Amended)	The device of claim 4, wherein the group key 

1, wherein the  is an irreversible function. 

9.	(Currently Amended) The device of claim 1, wherein the processor is configured to generate the cryptographic key within the device by 

11.	(Currently Amended) 	A device, the device comprising:
a processor, the processor configured to: 
receive a first external data item from a first external device, wherein the first external data item is a product of a hash function performed on a concatenation of a group key and an identifier;
receive a second external data item from a second external device; and
generate a cryptographic key within the device using the first external data item from the first external device and the second external data item from the second external device, the cryptographic key being generated by the device without being received by the device.

12.	(Currently Amended) 	The device of claim 11, wherein the processor is further configured to generate by 


a processor, the processor configured to:
determine a first external data item associated with an external device, wherein the first external data item is a product a hash function on a concatenation of a group key and an identifier;
determine a cryptographic key;
generate a second data item by performing a splitting operation on the cryptographic key using the first external data item associated with the external device; and
send the second data item to the external device.

14.	(Currently Amended) The device of claim 13, wherein the group key 

15.	(Currently Amended) The device of claim 13, wherein the processor is further configured to determine by group key 

16.	(Currently Amended) 	The device of claim 13, wherein the is associated with the external device.

18.	(Currently Amended) The device of claim 13, wherein the processor is further configured to generate associated with the external device by 

19.	(Currently Amended) 	A method being performed by a device, the method 
comprising:
determining, by the device, a first external data item associated with an external device, wherein the first external data item is a product of a hash function on a concatenation of a group key and an identifier;
determining, by the device, a cryptographic key;
generating, by the device, a second data item by performing an exclusive-or operation on the first external data item associated with the external device and the cryptographic key; and
sending, by the device, the second data item to the external device.

20.	(Currently Amended) The method of claim 19, wherein the identifier is associated with the external device.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
	The claims are directed to novel and non-obvious methods & devices for provisioning cryptographic keys onto devices, which requires, at least in part, generate the cryptographic key within the device by performing a combining operation on the first external data item from the first external device and the second external data item from the second external device; and store the cryptographic key in volatile memory, wherein the first external data item is a product of a hash function performed on a concatenation of a group key and an identifier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435